— Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered May 6, 1985, convicting him of murder in the second degree, rape in the first degree (two counts), sodomy in the first degree (two counts), and kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged and jointly tried with a codefendant, Albert Melendez, as an accomplice for the rape, sodomy, and kidnapping of the complainant, as well as for the murder of William Young. After a high speed chase, the defendant and his codefendant were apprehended in New Jersey and subsequently returned to New York where they were tried for these crimes.
The defendant’s contention that there was insufficient evidence to establish that it was he who first fired several shots into the victim is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions *692and find them to be without merit. Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.